Citation Nr: 0624914	
Decision Date: 08/14/06    Archive Date: 08/24/06	

DOCKET NO.  98-17 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left ankle disability 
as secondary to service-connected bilateral total knee 
replacements (TKR).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from 1988 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  This case was remanded by the 
Board in July 2001 for a VA examination with a request for 
opinions, and again in July 2004 for VCAA compliance and to 
obtain an opinion sought in the Board's earlier remand which 
was not initially answered.  All development requested in 
both remands has been completed in full, and the case is 
ready for appellate review.  Stegall v. West, 
11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  A preponderance of the competent evidence on file is 
against a finding that the veteran's postoperative left ankle 
disability was caused or aggravated by his service-connected 
bilateral total knee replacements.  


CONCLUSION OF LAW

A left ankle disability is not secondary to other 
service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The issue now on appeal was raised by the veteran and 
initially adjudicated prior to adoption of VCAA.  The Board 
specifically remanded the appeal for VCAA compliance in July 
2004.  That same month, the veteran was provided with formal 
VCAA notice which advised him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
All relevant treatment records have been collected for 
review.  The Board specifically remanded the appeal for VA 
examination with request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d) in July 2001, and again in July 2004.  
The veteran has been provided the regulatory implementation 
of VCAA, and all relevant laws and regulations applicable to 
the issue on appeal in multiple statements of the case.  All 
known relevant available evidence with respect to this issue 
has been collected for review, and the veteran does not argue 
nor does the evidence on file suggest that there remains any 
outstanding additional evidence which has not been collected 
for review.  VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that evidence pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  With regard to the matter 
of establishing service connection for a disability on a 
secondary basis, the United States Court of Appeals for 
Veterans Claims (Court) has held that when aggravation (a 
permanent increase in disability beyond the ordinary progress 
of the disease or injury) of a non-service-connected 
disability is proximately due to or the result of a service 
connected disability, such disability shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis:  Historically, the veteran injured both knees 
during service.  Years later in October 1996, the veteran 
underwent a bilateral TKR.  Following temporary total ratings 
for rehabilitation, the veteran was provided 60 percent 
stabilized evaluations for each knee.  Together with a 
10 percent evaluation for tinnitus and a 20 percent 
evaluation for right shoulder disability, the veteran's 
combined evaluation was 60 percent from December 1997, 
90 percent from January 1998, and 100 percent from September 
1998.  He was granted a total rating based upon individual 
unemployability effective in January 1998.  

Additionally, records from the Social Security Administration 
indicate that the veteran was awarded Social Security 
disability benefits following his bilateral TKR, based 
exclusively on his postoperative knees, and those records 
contain no complaints or findings with respect to his left 
ankle.  

Records on file reveal that from service separation and many 
years thereafter, the veteran worked in the state of Alaska 
as a construction carpenter.  He returned to Michigan to 
undergo his bilateral TKR, and has not returned to his former 
work as a construction carpenter since that time.  

In an April 1999 hearing at the RO, the veteran testified 
that his left ankle became a problem for him after he had his 
bilateral TKR.  He reported that it was chronically swollen, 
but that nothing could be found on X-ray studies.  He 
testified that a VA physician told him that he "thinks it was 
caused because of the possibility of the left leg cut shorter 
than the right."  In an October 1999 statement, he wrote that 
because the left leg was shorter following bilateral knee 
surgery, more pressure was added to the left leg and ankle.  
He wrote that the VA physician he reported as telling him 
this would not sign a statement for him to that effect.  

Records on file document that the veteran underwent a 
bilateral TKR in October 1996.  No records surrounding this 
surgery include any discussion with respect to the veteran's 
left ankle.  There are a considerable amount of VA outpatient 
treatment records following this surgery documenting the 
veteran's lengthy period of physical therapy rehabilitation 
from the bilateral TKR surgery.  These records do not include 
any complaints by the veteran or findings of any onset of 
increasing left ankle disability at the time.  VA X-ray 
studies from July 1998, some two years after the knee 
surgery, note that the bones, joint spaces and soft tissues 
showed no abnormalities.  There was no evidence of acute 
fracture or dislocation, and the impression was essentially a 
normal left ankle.  

In July 2002, the veteran was provided a VA examination.  He 
complained of both knees being stiff and slightly sore, 
especially in the morning, or after prolonged walking or 
standing, and the right knee felt wobbly at times.  The 
veteran had undergone surgery for removal of a bone spur on 
his left ankle in October 2001, and the left ankle was also 
chronically sore, postoperatively.  The veteran reported that 
his left ankle had started to become painful after his 
bilateral knee surgery and that he thought that it was 
probably due to too much weight-bearing and strain on the 
ankle.  He reported that an MRI of the left ankle showed some 
bone spur and this was removed in October 2001, and now the 
ankle was somewhat better.  Physical examination revealed the 
veteran to have a normal heel-toe gait.  He was 5 feet 11 
inches tall and weighed 220 pounds.  Both leg alignments were 
normal, and the "leg lengths are equal."  Detailed findings 
for the veteran's postoperative knees were reported, and this 
included findings of a mild anteroposterior looseness present 
on the right side only.  The knees otherwise had good active 
and passive range of motion with adequate power against 
resistance, and without complaints of pain on movement.  
Functional loss of the knees was noted to be a very mild 
limitation of flexion.  Examination of the left ankle 
revealed no swelling or deformity, and normal alignment.  
There was a postoperative scar on the lateral side of the 
ankle.  Palpation of the ankle resulted in mild tenderness.  
Both active and passive range of motion was extension to 
10 degrees, and plantar flexion to 20 degrees, inversion to 
15 degrees, and eversion to 5 degrees.  Power against 
resistance was good.  X-ray studies of the left ankle were 
interpreted as normal.  The diagnosis from examination 
included a finding that the left ankle was stable with 
adequate range of motion with minimal tenderness on the 
lateral side.  The physician noted that he had reviewed the 
claims folder in conjunction with his current examination and 
he reported that the veteran's status-post bone spur removal 
of the left ankle was "independent of any relationship with 
his knee pathology."  He reported that the bone spur in the 
ankle most likely produced chronic tendinitis, but that this 
had nothing to do with his service-connected bilateral TKR.  

In July 2004, the Board noted that, although the examining VA 
physician had provided the requested opinion about any causal 
relationship between the veteran's knees and his left ankle, 
he had failed to comment with respect to the issue of 
possible aggravation.  Accordingly, the claims file was 
returned to the same VA doctor who conducted the July 2002 VA 
examination for an additional claims folder review and a 
comment with respect to aggravation.  In January 2005, this 
physician again reviewed the claims folder and stated that it 
was not likely that the veteran's left ankle disability had 
been aggravated by his service-connected knee disabilities. 

A preponderance of the evidence on file is against the 
veteran's claim for service connection for left ankle 
disability secondary to his service-connected bilateral TKR.  
In both testimony and a written statement, the veteran 
specifically alleged his belief that his left ankle problems 
were secondary to his bilateral knee replacements, because 
his left leg ended up somewhat shorter, postoperatively, than 
his right.  The veteran stated that a VA physician had 
suggested this possibility to him, but would not provide any 
written statement in support, and it is clear that the 
veteran submitted no clinical opinion supporting this 
allegation, or in any other way supporting his claim for left 
ankle disability on a secondary basis.  In this regard, it is 
noteworthy that no records associated with the veteran's 
bilateral TKR, subsequent physical therapy, or more current 
July 2002 VA examination, supports the veteran's allegation 
that his legs, postoperatively were of uneven length, with 
the left shorter than the right.  Indeed, the July 2002 VA 
examination specifically states that both leg alignments are 
normal, and that the leg lengths are equal.  Moreover, after 
current thorough physical examination and review of the 
claims folder, this physician stated that the veteran's left 
ankle problems were entirely unrelated to his bilateral knee 
replacements.  He later reported his opinion that the 
veteran's bilateral knee replacements additionally did not 
aggravate or increase in severity the veteran's left ankle 
problem.  These VA orthopedic doctors' opinions stand 
unrebutted by any other competent clinical opinion on file.  
Although the veteran is certainly competent to provide his 
own description of symptoms that he personally experiences, 
the veteran is not shown to have the requisite medical 
expertise to provide his own competent clinical opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

As noted above, the veteran underwent bilateral TKR in 1996.  
In 1998, X-ray studies of the left ankle were interpreted as 
being entirely normal.  It is reported that a subsequent MRI 
noted the existence of a left ankle bone spur which was 
removed in October 2001.  There is a complete absence of any 
competent medical evidence which in any way shows or suggests 
that a left ankle bone spur could result from a bilateral 
knee replacement.  In this regard, the VA orthopedist 
specifically noted that the veteran's left ankle bone spur 
most likely produced chronic tendinitis, which would have 
caused the veteran his painful symptoms.  However, in the 
absence of any competent medical evidence or opinion which 
shows or suggests how a bilateral knee replacement could 
result in a bone spur of the left ankle, the Board can find 
no causal connection between service-connected disability and 
the veteran's now postoperative left ankle which was shown on 
examination in July 2002 to have no swelling or deformity 
with normal alignment and good range of motion and muscle 
strength, with the only noted abnormality to be mild 
tenderness on palpation.

Additionally, the Board finds that a preponderance of the 
evidence is against a finding that the veteran's left ankle 
problem has been in any way increased in severity beyond 
ordinary progress as a result of his service-connected 
bilateral TKR.  Again, the only competent clinical opinion on 
file by the VA orthopedist is against a finding that the 
veteran's left ankle has in any way increased in severity as 
a result of his bilateral knee replacements.





ORDER

Entitlement to service connection for a left ankle disability 
is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


